DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on February 24, 2022 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.11,288,147. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are being anticipated by claims 1-12 of US Patent 11,288,147.

US Application No. 17/679,281
US Patent No. 11,288,147
1. A computer-implemented method comprising: receiving, with at least one processor of a node of a plurality of nodes, from a Client of a plurality of clients, an update request associated with input data; executing, with the at least one processor of the node, the update request; communicating, with the at least one processor of the node, to the client, an indication that the update request failed; receiving, with the at least one processor of the node, from the client, a result request for result data associated with processing of the input data until the result data associated with processing of the input data is communicated to the client; and communicating, with the at least one processor of the node, to the client, the result data associated with processing of the input data.

2. The computer-implemented method of claim 1, wherein each client of the plurality of clients is simultaneously executing a same service.

3. The computer-implemented method of claim 1, wherein the update request associated with the input data is received by the node via another node of the plurality of nodes different than the node.

4. The computer-implemented method of claim 1, wherein the update request includes a request to perform a data entry associated with processing of the input data at a data center including the node.

5. The computer-implemented method of claim 1, wherein the plurality of nodes is divided across a plurality of data centers such that each data center of the plurality of data centers includes a subset of nodes of the plurality of nodes, wherein each subset of nodes includes a leader node elected by that subset of nodes, wherein the leader nodes include a super leader node elected by the leader nodes, and wherein the node includes the leader node of one subset of nodes. 

6. The computer-implemented method of claim 5, wherein the node includes the super leader node.

7. The computer-implemented method of claim 1, further comprising: receiving, with the at least one processor of the node, from the client, a further update request associated with further input data; executing, with the at least one processor of the node, the further update request; and communicating, with the at least one processor of the node, to the client, a further indication that the further update request is successful.

8. The computer-6implemented method of claim 1, wherein the input data includes transaction data associated with at least one transaction, and wherein the at least one transaction was previously processed.

9. A system, comprising: one or more processors of a node of a plurality of nodes, wherein the one or more processors are programmed and/or configured to: receive, from a client of a plurality of clients, an update request associated with input data; execute, the update request; communicate, to the client, an indication that the update request failed; receive, from the client, a result request for result data associated with processing of the input data until the result data associated with processing of the input data is communicated to the client; and communicate, to the client, the result data associated with processing of the input data.

10. The system of claim 9, wherein each client of the plurality of clients is simultaneously executing a same service. 

11. The system of claim 9, wherein the update request associated with the input data is received by the node via another node of the plurality of nodes different than the node.

12. The system of claim 9, wherein the update request includes a request to perform a data entry associated with processing of the input data at a data center including the node.

13. The system of claim 9, wherein the plurality of nodes is divided across a plurality of data centers such that each data center of the plurality of data centers includes a subset of nodes of the plurality of nodes, wherein each subset of nodes includes a leader node elected by that subset of nodes, wherein the leader nodes include a super leader node elected by the leader nodes, and wherein the node includes the leader node of one subset of nodes.

14. The system of claim 13, wherein the node includes the super leader node.

15. The system of claim 9, wherein the one or more processors are further programmed and/or configured to: receive, from the client, a further update request associated with further input data; execute the further update request; and communicate, to the client, a further indication that the further update request is successful.

16. The system of claim 9, wherein the input data includes transaction data associated with at least one transaction, and wherein the at least one transaction was previously processed. 

17. A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor of a node of a plurality of nodes, cause the at least one processor to: receive, from a client of a plurality of clients, an update request associated with input data; execute the update request; communicate, to the client, an indication that the update request failed; receive, from the client, a result request for result data associated with processing of the input data until the result data associated with processing of the input data is communicated to the client; and communicate, to the client, the result data associated with processing of the input data.

18. |The computer program product of claim 17, wherein each client of the plurality of clients is simultaneously executing a same service.

19. The computer program product of claim 17, wherein the update request associated with the input data is received by the node via another node of the plurality of nodes different than the node.

20. The computer program product of claim 17, wherein the update request includes a request to perform a data entry associated with processing of the input data at a data center including the node. 

1. A computer-implemented method comprising: obtaining, with at least one processor, input data; before performing a data entry associated with processing of the input data, communicating, with at least one processor, an update request associated with the input data to a node of a plurality of nodes; receiving, with at least one processor, an indication that the update request failed; communicating, with at least one processor, a result request for result data associated with processing of the input data to the node of the plurality of nodes until the result data associated with processing of the input data is received; and in response to receiving the result data associated with processing of the input data from the node, processing, with at least one processor, the result data, wherein the plurality of nodes is divided across a plurality of data centers such that each data center of the plurality of data centers includes a subset of nodes of the plurality of nodes, wherein each subset of nodes includes a leader node elected by that subset of nodes, wherein the leader nodes include a super leader node elected by the leader nodes, and wherein the node includes the leader node of one subset of nodes of a data center of the plurality of data centers, wherein the input data is received via a client of a plurality of clients, wherein each client of the plurality of clients is simultaneously executing a same service, and wherein the update request includes a request to perform the data entry associated with processing of the input data at the data center including the node, and wherein the indication that the update request failed is due to another data center of the plurality of data centers different than the data center having already performed a data entry associated with previous processing of the same input data by another client of the plurality of clients different than the client.
2. The computer-implemented method of claim 1, wherein the update request associated with the input data is communicated to the node via another node of the plurality of nodes different than the node.
3. The computer-implemented method of claim 1, wherein the node includes the super leader node.
4. The computer-implemented method of claim 1, further comprising: obtaining, with at least one processor, further input data; communicating, with at least one processor, a further update request associated with the further input data to the node of the plurality of nodes; receiving, with at least one processor, a further indication that the further update request is successful; and in response to receiving the further indication that the further update request is successful, processing, with at least one processor, the further input data.
5. The computer-implemented method of claim 1, wherein the input data includes transaction data associated with at least one transaction, and wherein the at least one transaction was previously processed by the another client of the plurality of clients different than the client.
6. A system, comprising: one or more processors programmed and/or configured to: obtain input data; before performing a data entry associated with processing of the input data, communicate an update request associated with the input data to a node of a plurality of nodes; receive an indication that the update request failed; communicate a result request for result data associated with processing of the input data to the node of the plurality of nodes until the result data associated with processing of the input data is received; and in response to receiving the result data associated with processing of the input data from the node, process the result data, wherein the plurality of nodes is divided across a plurality of data centers such that each data center of the plurality of data centers includes a subset of nodes of the plurality of nodes, wherein each subset of nodes includes a leader node elected by that subset of nodes, wherein the leader nodes include a super leader node elected by the leader nodes, and wherein the node includes the leader node of one subset of nodes of a data center of the plurality of data centers, wherein the input data is received via a client of a plurality of clients, wherein each client of the plurality of clients is simultaneously executing a same service, and wherein the update request includes a request to perform the data entry associated with processing of the input data at the data center including the node, and wherein the indication that the update request failed is due to another data center of the plurality of data centers different than the data center having already performed a data entry associated with previous processing of the same input data by another client of the plurality of clients different than the client.
7. The system of claim 6, wherein the update request associated with the input data is communicated to the node via another node of the plurality of nodes different than the node.
8. The system of claim 6, wherein the node includes the super leader node.
9. The system of claim 6, wherein the one or more processors are further programmed and/or configured to: obtain further input data; communicate a further update request associated with the further input data to the node of the plurality of nodes; receive a further indication that the further update request is successful; and in response to receiving the further indication that the further update request is successful, process the further input data.
10. The system of claim 6, wherein the input data includes transaction data associated with at least one transaction, and wherein the at least one transaction was previously processed by the another client of the plurality of clients different than the client.
11. A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: obtain input data; before performing a data entry associated with processing of the input data, communicate an update request associated with the input data to a node of a plurality of nodes; receive an indication that the update request failed; communicate a result request for result data associated with processing of the input data to the node of the plurality of nodes until the result data associated with processing of the input data is received; and in response to receiving the result data associated with processing of the input data from the node, process the result data, wherein the plurality of nodes is divided across a plurality of data centers such that each data center of the plurality of data centers includes a subset of nodes of the plurality of nodes, wherein each subset of nodes includes a leader node elected by that subset of nodes, wherein the leader nodes include a super leader node elected by the leader nodes, and wherein the node includes the leader node of one subset of nodes of a data center of the plurality of data centers, wherein the input data is received via a client of a plurality of clients, wherein each client of the plurality of clients is simultaneously executing a same service, and wherein the update request includes a request to perform the data entry associated with processing of the input data at the data center including the node, and wherein the indication that the update request failed is due to another data center of the plurality of data centers different than the data center having already performed a data entry associated with previous processing of the same input data by another client of the plurality of clients different than the client.
12. The computer program product of claim 11, wherein the update request associated with the input data is communicated to the node via another node of the plurality of nodes different than the node.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barillari et al. US Publication No. 2016/0110182.

Regarding claim 1, Barillari et al. disclose “a computer-implemented method” (Figure 1, Paragraphs 0023-0024) describing a cloud computing environment) comprising: “receiving, with at least one processor of a node of a plurality of nodes, from a Client of a plurality of clients, an update request associated with input data” (Paragraph 0054 describing updating manager of a generic data center, the process passes from block 402 to block 404 whenever an updating process of its software instances is required (for example, in response to a corresponding command submitted by a system administrator thereof); “executing, with the at least one processor of the node, the update request” (Abstract; Paragraph 0011 describing an updating request is received for an updating process; Paragraph 0054 describing a corresponding updating request is built and broadcast to all the updating agents of the data center. The updating request comprises an indication of the software program to be updated and its new level; the updating request may further comprise an indication of the global updating policy, of the global searching policy and of the optimization criterion); “communicating, with the at least one processor of the node, to the client, an indication that the update request failed” (Figures 4A-4B, Component 420; paragraphs 0058 describing Responsive to a failure of the updating of each failed instance of the software instances, an exchanging instance is searched among the other software instances according to at least one searching policy); “receiving, with the at least one processor of the node, from the client, a result request for result data associated with processing of the input data until the result data associated with processing of the input data is communicated to the client” (See Abstract; Paragraph 0011 describing the failed instance and the exchanging instance are exchanged in response to a positive result of the searching. The updating process corresponding to the failed instance is resumed); and “communicating, with the at least one processor of the node, to the client, the result data associated with processing of the input data” (Figures 4A-4B; Paragraphs 0053-0064). 

As per claim 2, Barillari et al. disclose “wherein each client of the plurality of clients is simultaneously executing a same service” (Paragraph 0024 describing cloud environment 100 comprises one or more cloud providers 105 (only one shown in the figure). Each cloud provider 105 is an entity that provides a pool of (computing) resources as cloud services (i.e., shared resources that may be provisioned, configured and released very rapidly); the resources of the cloud services (generally of the virtual type, i.e., emulations by software of physical resources) are provided upon request to users of the cloud provider 105, so that each user has the sole control of these resources (which may then be used exactly as if they were dedicated physical resources). The cloud services may be provided according to several service models, particularly, Infrastructure as a Service, or IaaS (providing computing and storage resources with corresponding management software, such as virtual machines, virtual disks with firewalls, load balancers), Platform as a Service, or PaaS (providing software platforms, such as databases, web servers), Software As a Service, or SaaS (providing software applications, such as CADs, office suites), and Network as a Service, or NaaS (providing connectivity services, such as VPNs, IP addresses).

As per claim 3, Barillari et al. disclose “wherein the update request associated with the input data is receive by the node via another node of the plurality of nodes different than the node” (Abstract; Paragraph 0011 describing an updating request is received for an updating process; Paragraph 0054 describing a corresponding updating request is built and broadcast to all the updating agents of the data center. The updating request comprises an indication of the software program to be updated and its new level; the updating request may further comprise an indication of the global updating policy, of the global searching policy and of the optimization criterion).

As per claim 4, Barillari et al. disclose “wherein the update request includes a request to perform a data entry associated with processing of the input data at a data center including the node” (Paragraphs 0026, 0048 describing data centers in conjunction with an updating manager performing data entries associated with processing of input data at a data center).

Regarding claim 7, most of the limitations of this claim have been noted in the rejection of claim. Applicant’s attention is directed to the rejection of claim 1. In addition, Barillari et al. achieved the claimed features of claim 7 by iteration.  In particular, Barillari et al. disclose “a computer-implemented method” (Figure 1, Paragraphs 0023-0024) describing a cloud computing environment comprising: “obtaining, with at least one processor, further input data” (Paragraph 0054 describing updating manager of a generic data center, the process passes from block 402 to block 404 whenever an updating process of its software instances is required (for example, in response to a corresponding command submitted by a system administrator thereof); “communicating, with at least one processor, a further update request associated with the input data to a node of a plurality of nodes” (Abstract; Paragraph 0011 describing an updating request is received for an updating process; Paragraph 0054 describing a corresponding updating request is built and broadcast to all the updating agents of the data center. The updating request comprises an indication of the software program to be updated and its new level; the updating request may further comprise an indication of the global updating policy, of the global searching policy and of the optimization criterion); “receiving, with at least one processor, a further indication that the further update request is successful” (Figures 2A-2F; Paragraphs 0027-0047); and “and in response to receiving the further indication that the further update request is successful, processing, with at least one processor, the further input data” (Figures 4A-4B; Paragraphs 0053-0064). 

As per claim 8, Barillari et al. disclose “wherein the input data includes transaction data associated with at least one transaction, and wherein the at least one transaction was previously processed” (Figures 2A-2F; Paragraphs 0027-0047).

Regarding claim 9, Barillari et al. disclose “a system, comprising: one or more processors of a node of a plurality of nodes” (Figure 1, Paragraphs 0023-0024) describing a cloud computing environment), wherein the one or more processors are programmed and/or configured to “receive, from a client of a plurality of clients, an update request associated with input data” (Paragraph 0054 describing updating manager of a generic data center, the process passes from block 402 to block 404 whenever an updating process of its software instances is required (for example, in response to a corresponding command submitted by a system administrator thereof); “execute the update request” (Abstract; Paragraph 0011 describing an updating request is received for an updating process; Paragraph 0054 describing a corresponding updating request is built and broadcast to all the updating agents of the data center. The updating request comprises an indication of the software program to be updated and its new level; the updating request may further comprise an indication of the global updating policy, of the global searching policy and of the optimization criterion); “communicate, to the client, an indication that the update request failed” (Figures 4A-4B, Component 420; paragraphs 0058 describing Responsive to a failure of the updating of each failed instance of the software instances, an exchanging instance is searched among the other software instances according to at least one searching policy); “receive, from the client, a result request for result data associated with processing of the input data until the result data associated with processing of the input data is communicated to the client” (See Abstract; Paragraph 0011 describing the failed instance and the exchanging instance are exchanged in response to a positive result of the searching. The updating process corresponding to the failed instance is resumed); and “communicate, to the client, the result data associated with processing of the input data” (Figures 4A-4B; Paragraphs 0053-0064). 

As per claim 10, Barillari et al. disclose “wherein each client of the plurality of clients is simultaneously executing a same service” (Paragraph 0024 describing cloud environment 100 comprises one or more cloud providers 105 (only one shown in the figure). Each cloud provider 105 is an entity that provides a pool of (computing) resources as cloud services (i.e., shared resources that may be provisioned, configured and released very rapidly); the resources of the cloud services (generally of the virtual type, i.e., emulations by software of physical resources) are provided upon request to users of the cloud provider 105, so that each user has the sole control of these resources (which may then be used exactly as if they were dedicated physical resources). The cloud services may be provided according to several service models, particularly, Infrastructure as a Service, or IaaS (providing computing and storage resources with corresponding management software, such as virtual machines, virtual disks with firewalls, load balancers), Platform as a Service, or PaaS (providing software platforms, such as databases, web servers), Software As a Service, or SaaS (providing software applications, such as CADs, office suites), and Network as a Service, or NaaS (providing connectivity services, such as VPNs, IP addresses).

As per claim 11, Barillari et al. disclose “wherein the update request associated with the input data is received by the node via another node of the plurality of nodes different than the node” (Abstract; Paragraph 0011 describing an updating request is received for an updating process; Paragraph 0054 describing a corresponding updating request is built and broadcast to all the updating agents of the data center. The updating request comprises an indication of the software program to be updated and its new level; the updating request may further comprise an indication of the global updating policy, of the global searching policy and of the optimization criterion).

As per claim 12, Barillari et al. disclose “wherein the update request includes a request to perform a data entry associated with processing of the input data at a data center including the node” (Paragraphs 0026, 0048 describing data centers in conjunction with an updating manager performing data entries associated with processing of input data at a data center).

Regarding claim 15, most of the limitations of this claim have been noted in the rejection of claim. Applicant’s attention is directed to the rejection of claim 9. In addition, Barillari et al. achieved the claimed features of claim 15 by iteration.  In particular, Barillari et al. disclose “a computer-implemented method” (Figure 1, Paragraphs 0023-0024) describing a cloud computing environment comprising: “obtaining, with at least one processor, further input data” (Paragraph 0054 describing updating manager of a generic data center, the process passes from block 402 to block 404 whenever an updating process of its software instances is required (for example, in response to a corresponding command submitted by a system administrator thereof); “communicating, with at least one processor, a further update request associated with the input data to a node of a plurality of nodes” (Abstract; Paragraph 0011 describing an updating request is received for an updating process; Paragraph 0054 describing a corresponding updating request is built and broadcast to all the updating agents of the data center. The updating request comprises an indication of the software program to be updated and its new level; the updating request may further comprise an indication of the global updating policy, of the global searching policy and of the optimization criterion); “receiving, with at least one processor, a further indication that the further update request is successful” (Figures 2A-2F; Paragraphs 0027-0047); and “and in response to receiving the further indication that the further update request is successful, processing, with at least one processor, the further input data” (Figures 4A-4B; Paragraphs 0053-0064). 

As per claim 16, Barillari et al. disclose “wherein the input data includes transaction data associated with at least one transaction, and wherein the at least one transaction was previously processed” (Figures 2A-2F; Paragraphs 0027-0047).

Regarding claim 17, Barillari et al. disclose “a computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor of a node of a plurality of nodes” (Figure 1, Paragraphs 0023-0024) describing a cloud computing environment), cause the at least one processor to “receive, from a client of a plurality of clients, an update request associated with input data” (Paragraph 0054 describing updating manager of a generic data center, the process passes from block 402 to block 404 whenever an updating process of its software instances is required (for example, in response to a corresponding command submitted by a system administrator thereof); “execute the update request” (Abstract; Paragraph 0011 describing an updating request is received for an updating process; Paragraph 0054 describing a corresponding updating request is built and broadcast to all the updating agents of the data center. The updating request comprises an indication of the software program to be updated and its new level; the updating request may further comprise an indication of the global updating policy, of the global searching policy and of the optimization criterion); “communicate, to the client, an indication that the update request failed” (Figures 4A-4B, Component 420; paragraphs 0058 describing Responsive to a failure of the updating of each failed instance of the software instances, an exchanging instance is searched among the other software instances according to at least one searching policy); “receive, from the client, a result request for result data associated with processing of the input data until the result data associated with processing of the input data is communicated to the client” (See Abstract; Paragraph 0011 describing the failed instance and the exchanging instance are exchanged in response to a positive result of the searching. The updating process corresponding to the failed instance is resumed); and “communicate, to the client, the result data associated with processing of the input data” (Figures 4A-4B; Paragraphs 0053-0064). 

As per claim 18, Barillari et al. disclose “wherein each client of the plurality of clients is simultaneously executing a same service” (Paragraph 0024 describing cloud environment 100 comprises one or more cloud providers 105 (only one shown in the figure). Each cloud provider 105 is an entity that provides a pool of (computing) resources as cloud services (i.e., shared resources that may be provisioned, configured and released very rapidly); the resources of the cloud services (generally of the virtual type, i.e., emulations by software of physical resources) are provided upon request to users of the cloud provider 105, so that each user has the sole control of these resources (which may then be used exactly as if they were dedicated physical resources). The cloud services may be provided according to several service models, particularly, Infrastructure as a Service, or IaaS (providing computing and storage resources with corresponding management software, such as virtual machines, virtual disks with firewalls, load balancers), Platform as a Service, or PaaS (providing software platforms, such as databases, web servers), Software As a Service, or SaaS (providing software applications, such as CADs, office suites), and Network as a Service, or NaaS (providing connectivity services, such as VPNs, IP addresses).

As per claim 19, Barillari et al. disclose “wherein the update request associated with the input data is received by the node via another node of the plurality of nodes different than the node” (Abstract; Paragraph 0011 describing an updating request is received for an updating process; Paragraph 0054 describing a corresponding updating request is built and broadcast to all the updating agents of the data center. The updating request comprises an indication of the software program to be updated and its new level; the updating request may further comprise an indication of the global updating policy, of the global searching policy and of the optimization criterion).

As per claim 20, Barillari et al. disclose “wherein the update request includes a request to perform a data entry associated with processing of the input data at a data center including the node” (Paragraphs 0026, 0048 describing data centers in conjunction with an updating manager performing data entries associated with processing of input data at a data center).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 13-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Barillari et al. US Publication No. 2016/0110182 in view of Susanta et al. US Publication No. 2013/0024559. 

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1 above. It is noted however, Barillari et al. did not specifically disclose the claimed features of “wherein the plurality of nodes is divided across a plurality of data centers such that each data center of the plurality of data centers includes a subset of nodes of the plurality of nodes, wherein each subset of nodes includes a leader node elected by that subset of nodes, wherein the leader nodes include a super leader node elected by the leader nodes, and wherein the node includes the leader node of one subset of nodes” as recited in the instant claim 5. On the other hand, Susanta et al. achieved the aforementioned claimed features by providing an automatic zone-based management of a data center. Nodes are assigned to a first zone. One of the nodes is selected as zone leader. A load ratio of the zone leader is monitored, nodes are identified for shedding if the load ratio exceeds a predetermined maximum, and the identified nodes are assigned to a new zone. One of the nodes in the new zone is selected as zone leader. The load ratio of each zone leader is monitored, nodes are identified for shedding if the load ratio exceeds a predetermined maximum, and the identified nodes are assigned to an additional new zone, the zone leaders negotiate for reassignment of loads (See Susanta et al. Abstract; Figures 2-6; Paragraphs 29-38 describing nodes is divided across a plurality of data centers such that each data center of the plurality of data centers includes a subset of nodes of the plurality of nodes; Paragraph 0012 describing one of the identified nodes is selected (115) as leader of the new zone according to a predetermined algorithm (117). The selection is carried out by one or more of the identified nodes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Barillari et al. and Susanta et al. because they are both directed to data center management and are both from the same field of endeavor. Such combination would have enhanced the versatility of Barillari et al. while allowing it to more effectively manage update requests in data centers and while allowing nodes to be selected as leaders. Thus, large data centers can dynamically manage themselves as new nodes are added.

As per claim 6, Susanta et al. disclose “wherein the node includes the super leader node” (Figure 3; Paragraph 0031 describing first zone 301 is similar to the first zone 201 in FIG. 2, except that the leader 303 of this zone now has only 40 nodes 305, 307, 309, 311 and 313 to manage. In addition the leader 303 is also leader of a leader 315 of a second zone 317 as indicated by a connection 319, and of a leader 321 of a third zone 323 as indicated by a connection 325. The second zone 317 includes 40 nodes 327, 329, 331, 333 and 335, and the third zone includes 20 nodes 337, 339, 341, 343 and 345)

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 9. Applicant’s attention is directed to the rejection of claim 9 above. It is noted however, Barillari et al. did not specifically disclose the claimed features of “wherein the plurality of nodes is divided across a plurality of data centers such that each data center of the plurality of data centers includes a subset of nodes of the plurality of nodes, wherein each subset of nodes includes a leader node elected by that subset of nodes, wherein the leader nodes include a super leader node elected by the leader nodes, and wherein the node includes the leader node of one subset of nodes” as recited in the instant claim 13. On the other hand, Susanta et al. achieved the aforementioned claimed features by providing an automatic zone-based management of a data center. Nodes are assigned to a first zone. One of the nodes is selected as zone leader. A load ratio of the zone leader is monitored, nodes are identified for shedding if the load ratio exceeds a predetermined maximum, and the identified nodes are assigned to a new zone. One of the nodes in the new zone is selected as zone leader. The load ratio of each zone leader is monitored, nodes are identified for shedding if the load ratio exceeds a predetermined maximum, and the identified nodes are assigned to an additional new zone, the zone leaders negotiate for reassignment of loads (See Susanta et al. Abstract; Figures 2-6; Paragraphs 29-38 describing nodes is divided across a plurality of data centers such that each data center of the plurality of data centers includes a subset of nodes of the plurality of nodes; Paragraph 0012 describing one of the identified nodes is selected (115) as leader of the new zone according to a predetermined algorithm (117). The selection is carried out by one or more of the identified nodes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Barillari et al. and Susanta et al. because they are both directed to data center management and are both from the same field of endeavor. Such combination would have enhanced the versatility of Barillari et al. while allowing it to more effectively manage update requests in data centers and while allowing nodes to be selected as leaders. Thus, large data centers can dynamically manage themselves as new nodes are added.

As per claim 14, Susanta et al. disclose “wherein the node includes the super leader node” (Figure 3; Paragraph 0031 describing first zone 301 is similar to the first zone 201 in FIG. 2, except that the leader 303 of this zone now has only 40 nodes 305, 307, 309, 311 and 313 to manage. In addition the leader 303 is also leader of a leader 315 of a second zone 317 as indicated by a connection 319, and of a leader 321 of a third zone 323 as indicated by a connection 325. The second zone 317 includes 40 nodes 327, 329, 331, 333 and 335, and the third zone includes 20 nodes 337, 339, 341, 343 and 345)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
September 21, 2022